Citation Nr: 0608912	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) prior to June 6, 2005?

2.  What evaluation is warranted for PTSD from June 6, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem, North 
Carolina Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In a March 2002 decision rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective from September 20, 
2000. The veteran appealed.

 In January 2005, the Board remanded the veteran's appeal for 
further evidentiary development.

In a July 2005 rating decision, the RO increased the rating 
to 50 percent, effective from June 6, 2005. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.  Hence, the Board has restyled 
this issue.

The Court has also held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal..." AB v. Brown, 6 Vet. 
App. 35, 38 (1993). Therefore, the veteran has a continuing 
appeal of the ratings assigned for his psychiatric disorder.

The veteran requested a hearing before a Veterans Law Judge 
sitting at the Board.  In October 2004 the veteran withdrew 
his request for a hearing.  Therefore, further action on his 
appeal may go forward without a hearing.

FINDINGS OF FACT

2. Prior to June 5, 2005, the veteran's PTSD produced 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

3. Since June 6, 2005, the veteran's PTSD has been productive 
of reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1. Prior to June 5, 2005, the criteria for a rating in excess 
of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).

2. Since June 6, 2005, the criteria for a rating in excess of 
50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
As the claims for increased ratings are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

The veteran's service department medical records are on file, 
and VA treatment records have been associated with the claims 
files. All available identified private treatment records 
have been obtained, and there is no indication that any 
pertinent evidence was not received. The claimant was 
notified of the need for VA examinations, and he was examined 
in October 2001 and June 2005.  VA's duty to assist has been 
fulfilled.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of a claim. Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). VA met that notice 
requirement when the RO issued the veteran VCAA letters in 
April and October 2001, prior to the initial favorable rating 
decision.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless. While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Criteria 

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation. It is requested that 
the veteran be afforded the benefit of the doubt.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005). 
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4. An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities. 38 C.F.R. 
§ 4.10. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 38 
C.F.R. § 4.2. The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." Subsequently, the Court 
has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Fenderson, 12 
Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial rating 
assigned for PTSD. His appeal continued after the RO assigned 
a higher rating effective from a later date. The Board will 
consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider what ratings are warranted throughout that period.

The RO has evaluated the veteran's PTSD, under 38 C.F.R. § 
4.130, Diagnostic Code 9411. The VA rating schedule includes 
a rating formula for mental disorders, See 38 C.F.R. § 4.130, 
which provides as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
............ 100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective 
relationships........................................ 70 
percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships ........................... 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) ..... 30 percent

38 C.F.R. § 4.130.

Under American Psychiatric Association, Diagnostic and 
Statistical Manual, 427-9 (4th ed. 1994), a GAF score between 
51 to 60 suggests that the VA examiner believes his 
psychiatric disorder is manifested by "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co- workers)." A GAF score between 61 
and 70 suggests that the veteran's psychiatric disability is 
manifested by "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) Or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."

Analysis

VAMC medical records from 2000 to 2005 reveal treatment and 
diagnoses of PTSD and chronic depressive disorder. 

In an October 2001 fee based special psychiatric examination, 
the veteran's medical records were reviewed prior to 
examination.  The veteran reported having difficulties mainly 
over the last three years subsequent to injuring his back in 
a work related accident; and having continued back pain which 
stressed him out.  He reported sleep disturbances, anxiety, 
nightmares, and aggravation due to his stress.  This 
decreased recently due to medication and attending church.  
He had intrusive thoughts and flashbacks three or four times 
a month.  These were mainly precipitated by TV shows on 
Vietnam or combat.  He was easily startled and avoided 
crowds.  He denied suicidal intentions or panic attacks.  He 
last worked in 1998 stopping work after his back injury.  He 
lived by himself, had few friends, and no hobbies.  He did 
spend some time every day with his brother and sister and 
regularly attended church.  

The veteran was casually but neatly dressed, alert, and 
cooperative.  He answered questions and volunteered 
information.  There were no loose associations, or flight of 
ideas.  There were no bizarre movements or tics.  His mood 
was calm and affect appropriate.  He admitted to nightmares, 
flashbacks, and intrusive thoughts.  He had no suicidal or 
homicidal ideation, delusions, hallucinations, ideas of 
reference, or suspiciousness.  He was oriented times three, 
and recent and remote memory were both good.  Insight, 
judgment, and intelligence were adequate.  

The examiner opined that the veteran did experience and 
witness extremely traumatic events including actual threat of 
death or serious injury episodes.  He had been reexperiencing 
these events in distressing ways such as dreams, intense 
recollections, and flashbacks.  He had sleep disturbances and 
was irritable with outbursts of anger, anxiety, 
hypervigilance, and was easily startled.  These problems 
significantly interfered with his social and work activities 
causing distress.  He opined that the veteran met the 
criteria for PTSD.  The diagnoses were PTSD and depression 
NOS.  Psychological stressors were social isolation and 
health problems.  He was assigned a GAF of 60 for moderate 
symptoms.

The examiner further noted that the most recent stressor in 
his life was his back injury which aggravated his PTSD and 
was the major cause of his depression.  The back rendered him 
unable to work, and his, "prognosis was not real good." 

A November 2000 determination by the Social Security 
Administration awarded the veteran a disability pension from 
May 1999.  The primary diagnosis was an affective mood 
disorder, and the secondary diagnosis was sprains and strains 
of all types.  A review of the decision noted several other 
severe disabilities including coronary atherosclerosis, 
hypertension, lumbar strain, chest wall strain, 
gastroesophageal reflux disease (GERD), PTSD, a psychotic 
disorder, and depression.

In a June 2005 VA examination, the examiner reviewed the 
claims file prior to the examination. The veteran had been 
participating in a PCT program at VA since May 2002.  At his 
medicine management meetings, he had reported nightmares, 
insomnia, flashbacks, guilt, and extreme social isolation, 
consistently over the past 5 years.  He continued being 
haunted by images and voices of Vietnam.  He had nightmares 
at least 5 times a week.  He did not have many friends and 
his only social activity was church and therapy.  The 
examiner noted that the veteran was neatly dressed, pleasant, 
and cooperative. Speech was clear and goal directed and he 
seemed straightforward in answering questions.  Rapport was 
easily established and eye contact maintained.  Mood was 
euthymic and affect was appropriate.  There was no evidence 
of psychosis.  He denied suicide or homicidal ideations, 
intent, or plans.  The assessment was that the veteran had 
inadequate social support.  A GAF of 55 was assigned.  The 
examiner opined that the veteran had a current diagnosis of 
PTSD which was moderately severe.  The medical records seemed 
to indicate a slight improvement in his symptoms.    

The examiner further opined that the veteran's level of 
social and occupational functioning was best described as 
impairment with reduced reliability and productivity due to 
such symptoms as, flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran was considered competent for VA purposes.  

Service connection and an initial 30 percent rating for the 
veteran's psychiatric disorder were effective September 20, 
2000.  The file contains medical records reflecting that the 
veteran has been receiving ongoing VA mental health 
outpatient treatment, including medication from 2000 through 
2005.  These notes indicate that the veteran's PTSD remained 
under fairly good control with regular therapy and 
medications.  Beginning in 1998 after he injured his back in 
a work related accident and was no longer working, the 
veteran's psychiatric symptoms, including mood disturbances 
and impulse control problems, began to impair his 
occupational and social functioning to an extent consistent 
with the criteria for a 30 percent rating. The Board finds 
that a 30 percent rating is warranted from the effective date 
of service connection, September 20, 2000, and is consistent 
with the October 2000 VA examination results.  At that time 
the examiner noted the veteran had moderate symptoms of PTSD 
which significantly interfered with his social and work 
activities causing him distress, and assigned a GAF of 60.

The evidence from the June 2005 VA examination does not show 
psychiatric manifestations such as suicidal ideation, near- 
continuous panic, violence, disorientation, or inability to 
maintain relationships.  The examiner noted that the veteran 
was neatly dressed, pleasant, and cooperative.  The 
assessment was that his current PTSD was moderately severe 
and assigned a GAF of 55.  The examiner opined that the 
veteran's level of social and occupational functioning was 
best described as impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  Thus, the veteran's 
psychiatric disability reached a level that would warrant a 
50 percent rating during that period, but no more.

In reaching the above conclusions, the Board has considered 
the veteran's written statements to the RO that assert, in 
substance, that his symptoms cause increasingly severe 
impairment. Notably, while lay witnesses can provide evidence 
as to the visible symptoms or manifestations of a disease or 
disability, their belief as to the current severity of the 
appellant's service-connected psychiatric disability is not 
probative evidence. Only someone qualified by knowledge, 
training, expertise, skill, or education, which they have not 
been shown to possess, may provide evidence regarding medical 
knowledge. See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). The appellant's assertions 
have not been objectively confirmed on clinical evaluation. 
38 C.F.R. § 4.1. Therefore, the Board assigns more weight to 
the objective medical evidence of record as outlined above.

Based on the argument made in the written statements to the 
RO, and statements to VA examiners (i.e., that he cannot 
obtain and retain employment because of his PTSD), the Board 
has considered the application of 38 C.F.R. § 3.321(b)(1) 
(2005). Although the veteran has described his PTSD as being 
so bad that he can not keep a job, the objective evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards. Id. The evidence of record 
reveals that he is not currently employed due to numerous 
additional disabilities including back and chest injuries, 
coronary atherosclerosis, hypertension, GERD, a psychotic 
disorder, and depression in addition to his PTSD.  The 
evidence of record does not demonstrate that his PTSD 
resulted in frequent periods of hospitalization or in marked 
interference with employment.

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account. The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. 
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board consequently concludes that the preponderance of 
the evidence is against this claim. Furthermore, the Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 4.3 (2005), but does not find the 
evidence is of such approximate balance as to warrant its 
application.



ORDER

An evaluation greater than 30 percent for PTSD prior to June 
6, 2005, is denied.

An evaluation greater than 50 percent for PTSD since June 6, 
2005, is denied.


____________________________________________
D.C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


